This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-1895

                                     State of Minnesota,
                                        Respondent,

                                              vs.

                                    Anne Marie Hinrichs,
                                        Appellant.

                                   Filed February 1, 2015
                                          Affirmed
                                        Reyes, Judge

                                 Isanti County District Court
                                     File No. 30CR11542

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Jeffrey R. Edblad, Isanti County Attorney, Deanna N. Natoli, Assistant County Attorney,
Cambridge, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Workman Jesness,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Halbrooks, Presiding Judge; Stauber, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant argues that insufficient evidence supports her convictions of neglect of a

child, neglect of a vulnerable adult, and malicious punishment of a child. We affirm.
                                         FACTS

       In 1997, appellant Anne Marie Hinrichs and her husband at the time, Norm Duren,

provided foster care for Duren’s three grandchildren, N.D., T.D., and F.D. Duren’s

grandchildren were removed from the care of their biological parents because of

allegations of physical abuse. There were also indications that the children’s biological

mother drank alcohol and used drugs while she was pregnant with each child. At the

time of this foster-care placement, appellant and Duren were living in North Branch,

Minnesota.

       In 1999, appellant and Duren divorced, and Duren moved out of the North Branch

home. Pursuant to an agreement between appellant and Duren, all three children

remained in appellant’s care. Thereafter, Duren had little to no contact with his

grandchildren. Around this time, appellant also began receiving funding from the county

for personal care assistants (PCAs) to provide care for the eldest child, N.D. Bob Carroll,

appellant’s then-boyfriend, moved into the North Branch home. Appellant formally

adopted Duren’s three grandchildren in 2000. Later that same year, appellant married

Carroll.

       In April 2001, when F.D. was in second grade, appellant and Carroll requested

that F.D. complete a special-education assessment. The resulting report recommended

general education for F.D. Appellant and Carroll notified F.D.’s school district that they

did not agree with the report’s conclusions and had F.D. participate in a

neuropsychological evaluation through the University of Minnesota. A report from the

University of Minnesota following the evaluation diagnosed F.D. with a series of mental-


                                             2
health disorders, including mood disorder, reactive-attachment disorder, and attention-

deficit-hyperactivity disorder. Based on that report, F.D.’s school district agreed that she

was a student with special needs and began providing her with one-on-one

paraprofessional services.

       In 2008, Carroll left the North Branch home, and appellant and Carroll divorced in

2009. In February 2009, appellant and the children moved to Ogilvie, Minnesota. F.D.

transferred to Ogilvie High School on April 1, 2009, when she was in the tenth grade.

       Appellant operated both the North Branch and Ogilvie homes with extremely rigid

rules.1 By fall 2003, appellant had installed cameras in the children’s bedrooms in the

North Branch home. Appellant later instituted similar surveillance in the Ogilvie home.

Additionally, by 2003, PCA services had been expanded to include all three children.

F.D. was monitored by the PCAs at all times while she was at home, except when she

was sleeping. Appellant required the PCAs to monitor F.D. when she went to the

bathroom and while she showered. F.D. was not permitted to use the bathroom at night

unmonitored. Appellant installed an alarm system, which alerted her if F.D. used the

bathroom at night. If F.D. woke appellant, appellant would yell at F.D., so F.D. felt as

though she could not use the bathroom and would often wet the bed. Additionally, F.D.




1
  N.D. was alleged to exhibit inappropriate sexualized behavior. T.D. was alleged to
have a propensity to eat non-food items, engage in self harm, and display violent
behavior. The district court found that appellant’s surveillance and punishment regime
may have been appropriate for F.D.’s siblings but was wholly inappropriate when applied
to F.D.

                                             3
was constantly monitored by a paraprofessional while at school. Finally, appellant

closely monitored and controlled F.D.’s food intake, both at home and at school.

       Appellant required F.D. to complete various writing assignments, which were

called “sentences,” “ABCs,” and “plans.” “Sentences” consisted of writing the same

sentence several times in an effort to reinforce the message contained in the sentence.

“ABCs,” which stands for antecedent, behavior, consequence, were implemented to help

F.D. understand what conduct would trigger certain outcomes. Finally, “plans” were

similar to ABCs but were more forward looking, as the focus was for F.D. to contemplate

how she could avoid bad behavior in the future.

       On February 11, 2011, staff at Ogilvie High School reported suspected abuse of a

vulnerable adult to the county. On February 15, 2011, F.D. was removed from

appellant’s care and placed with a local foster-care provider. Following a twelve-day

court trial, the district court found appellant guilty of felony neglect of a child, in

violation of Minn. Stat. § 609.378, subd. 1(a)(1) (2002), for conduct that began on or

about May 14, 2003, and continued through F.D.’s eighteenth birthday on October

11, 2010; gross-misdemeanor criminal neglect of a vulnerable adult, in violation of Minn.

Stat. § 609.233, subd. 1 (2010), for conduct that occurred from October 12, 2010, and

continued through February 14, 2011; and gross-misdemeanor malicious punishment of a

child, in violation of Minn. Stat. § 609.377, subd. 1 (2002), for conduct that began on or

about May 14, 2003, and continued through October 11, 2010. This appeal follows.




                                               4
                                      DECISION

I.     Sufficient evidence supports appellant’s convictions of neglect of a child and
       neglect of a vulnerable adult.

       Appellant argues that there is insufficient evidence to support the district court’s

conclusion that she neglected F.D. by willfully depriving F.D. of food. Appellant admits

that she closely monitored and controlled F.D.’s diet and used food as a disciplinary tool.

However, appellant contends that she never denied F.D. food or intentionally starved her,

that F.D.’s dislike for bologna sandwiches did not render appellant’s actions criminal,

and that doctors never advised appellant that F.D. was malnourished. We are not

persuaded.

       When reviewing a claim of insufficient evidence, we thoroughly review the record

to determine whether the evidence establishes guilt beyond a reasonable doubt. See State

v. Al-Naseer, 788 N.W.2d 469, 473 (Minn. 2010). We view facts in the light most

favorable to the conviction and assume that the district court “believed the state’s

witnesses and disbelieved any evidence to the contrary.” State v. Moore, 438 N.W.2d

101, 108 (Minn. 1989). A conviction may be reversed only if we conclude that the fact-

finder acted without due regard for the presumption of innocence and the necessity of

overcoming that presumption by proof beyond a reasonable doubt. State v. Formo, 416

N.W.2d 162, 164-65 (Minn. App. 1987), review granted (Minn. Feb. 17, 1988) and

appeal dismissed (Minn. July 28, 1988). The same standard applies to cases heard by a

jury as to cases heard before a court. State v. Totimeh, 433 N.W.2d 921, 924 (Minn. App.

1988), review denied (Minn. Feb. 22, 1989).



                                              5
       A legal guardian is guilty of neglect of a child if she “willfully deprives a child of

necessary food, clothing, shelter, health care, or supervision” when she “is reasonably

able to make the necessary provisions and the deprivation harms or is likely to

substantially harm the child’s physical, mental, or emotional health.” Minn. Stat.

§ 609.378, subd. 1(a)(1). Under the statute, “willfully” is interpreted as “an aggravated

form of negligence,” similar to “intentionally.” State v. Cyrette, 636 N.W.2d 343, 348

(Minn. App. 2001), review denied (Minn. Feb. 19, 2002). A caregiver is guilty of neglect

of a vulnerable adult if she “intentionally neglects a vulnerable adult or knowingly

permits conditions to exist that result in the abuse or neglect of a vulnerable adult.”

Minn. Stat. § 609.233, subd. 1. “Neglect” under the vulnerable adult statute is the

“failure to provide a vulnerable adult with necessary food, clothing, shelter, health care,

or supervision.” Id.

       There is sufficient evidence in the record to support the district court’s conclusion

that appellant deprived F.D. of food. Appellant placed locks on the basement freezer in

both the North Branch and Ogilvie homes to keep F.D. and her siblings out. Appellant

herself testified that there was a video camera monitoring the kitchen in the Ogilvie

home. Testimony from PCAs and F.D.’s Ogilvie paraprofessional confirmed that

appellant used food as punishment and that food restrictions were imposed on F.D.

Moreover, almost all of F.D.’s bad behavior at school was related to food. The district

court appropriately inferred from this evidence that F.D. was deprived of food and was

often hungry at school.




                                              6
       Appellant further asserts that the district court made the contradictory conclusions

that appellant provided F.D. with a satisfactory amount of food and that F.D. rarely went

without dinner, but that appellant deprived F.D. of food. However, the district court’s

finding that appellant provided “minimal and repetitive but satisfactory” food was

regarding only F.D.’s bag lunches. This finding did not relate to all of F.D.’s meals or to

the totality of food F.D. received on a daily basis.

       Additionally, appellant argues that there was significant contradictory testimony

regarding the evening meal. F.D. testified that she was given three bologna sandwiches a

day “quite a bit” despite the fact that she did not like bologna and appellant was aware of

this fact. Testimony from F.D.’s PCAs and paraprofessionals indicated that this may

have been true on some days. The court’s decision to credit each version of events as

having occurred on some days but not others was appropriate. The district court further

found that appellant served F.D. bologna sandwiches for breakfast as punishment, even

though she was also given bologna sandwiches for lunch almost daily. This finding is

also supported by the record.

       F.D.’s treating physician testified that providing F.D. with a bologna sandwich for

three meals a day would not be considered providing her with necessary food because

such a diet would not meet her basic nutritional needs. At an appointment with that same

physician on February 17, 2011, F.D. weighed 96 pounds and had a body-mass index

(BMI) of 17.5. A healthy BMI is between 18.5 and 25. The physician diagnosed F.D. as

malnourished. The physician also diagnosed F.D. with amenorrhea, an abnormal absence

of menstruation. These are related conditions. Viewing the evidence in the light most


                                              7
favorable to the verdict, the evidence is sufficient to support appellant’s convictions of

neglect of a child and neglect of a vulnerable adult based on the deprivation of food.

Because the applicable statutes require only the deprivation of either food or shelter, we

do not address appellant’s arguments regarding the deprivation of shelter. Minn. Stat.

§ 609.233, subd. 1, .378, subd. 1(a)(1).

II.    Sufficient evidence supports appellant’s conviction of malicious punishment of
       a child.

       Appellant argues that the evidence was insufficient to support the district court’s

conclusion that the writing assignments appellant imposed on F.D. were cruel and

excessive under the circumstances. Appellant asserts that the writing assignments were

“tools to help F.D. gain insight into and stop her negative behaviors.” We disagree.

       Malicious punishment of a child occurs when a legal guardian by “an intentional

act or a series of intentional acts with respect to a child, evidences unreasonable force or

cruel discipline that is excessive under the circumstances.” Minn. Stat. § 609.377,

subd. 1. In cases of malicious punishment of a child, all relevant circumstances must be

analyzed when determining whether discipline was unreasonable or excessive. See In re

Welfare of Children of N.F., 735 N.W.2d 735, 738–39 (Minn. App. 2007), aff’d in part,

rev’d in part on other grounds, 749 N.W.2d 802 (Minn. 2008). Relevant circumstances

include the child’s age, height, and weight; the seriousness of the child’s “infraction;” the

degree of force used by the guardian; and the physical impact of the discipline. See id.

But physical abuse is not required for a finding of guilt under Minn. Stat. § 609.377,




                                              8
subd. 1. State v. Broten, 836 N.W.2d 573, 577 (Minn. App. 2013), review denied (Minn.

Nov. 12, 2013). Emotional harm is enough. Id.

       After carefully reviewing all of the evidence presented, we find that the district

court’s conclusion that appellant’s writing assignments were excessive and cruel is

reasonable and supported by sufficient evidence. Appellant required F.D. to complete

various writing assignments as punishment for misbehavior. Appellant would determine

how many writing assignments F.D. was required to complete. Though the number of

required writing assignments varied from day to day, the record indicates that appellant

was required to complete some form of writing assignment almost daily. The writings

had word requirements, and appellant instructed the PCAs to accept only sentences that

were legible. If the writings were illegible, F.D. would be required to complete

additional writings. There were days when F.D. would be doing her writing exercises

from the time she got home from school at around 3:30 p.m. until 7:30 p.m., with only a

short break for dinner. F.D. was required to write with a crayon, and if the crayon broke,

a new crayon was not provided. In addition, F.D. would sometimes be required to write

with a sock over her hand, making it even more difficult for F.D. to write legible

sentences.

       This conduct occurred over the course of seven years, beginning when F.D. was

ten years old. Appellant’s primary infractions were wetting the bed2 and trying to sneak


2
 F.D. was not permitted to use the bathroom for any purpose, at any time, without being
monitored. This included use of the bathroom at night. To ensure compliance with this
rule, appellant installed alarms on the children’s bedroom doors so that she would be
alerted if they left their bedrooms. Appellant would yell when awoken by these alarms.

                                             9
food.3 While the assignments did not require appellant to exert physical force, and the

punishment did not cause F.D. physical harm, the assignments did cause F.D. emotional

harm.

        Appellant attempts to distinguish the instant case from other cases prosecuted

under Minn. Stat. § 609.377, subd. 1. However, the cases appellant cites are inapposite.

Broten, 836 N.W.2d at 578 (affirming malicious-punishment conviction where parents

shaved daughter’s head, forced her to wear a tank top and diaper, and required her to run

around outside in front of a crowd of people); N.F., 749 N.W.2d at 805 (discussing

parent’s striking child with a wooden paddle 36 times but in the context of a child-

protection order). While appellant’s conduct may have involved less severe physical

abuse than that inflicted in other malicious-punishment cases, the abuse inflicted by

appellant is more severe in the length of time over which the punishment occurred. As

previously noted, the district court found, and appellant does not dispute, that the writing

assignments began on or about May 14, 2003, and continued through October 11, 2010.

Furthermore, appellant’s position fails to account for Dr. Rori Johnson’s testimony that

she did not intend for appellant to implement the repetitive writing assignments in the

manner she did, and that the way appellant implemented the assignments would be




F.D. therefore felt confined to her room and would often wet the bed rather than wake
appellant.
3
  The district court found that F.D.’s behavioral problems related to food were because
she was constantly hungry as a result of not being given enough to eat. This finding is
supported by the record, as there was testimony that F.D. would take food out of the
garbage and steal food at school.

                                             10
considered punitive. When viewed in the light most favorable to the verdict, the evidence

is sufficient to support appellant’s conviction of malicious punishment of a child.

       Affirmed.




                                            11